department of the treasury internal_revenue_service washington d c tax exempt and government entities ‘ision release number release date date date contact person identification_number telephone number employer_identification_number ull legend x y trust trust a_trust b dear we have considered your ruling_request dated date concerning the federal income and excise_tax consequences under sec_507 sec_4941 and sec_4945 of the internal_revenue_code code relating to a proposed transfer of assets in the manner and for the purposes described below facts x and y a married couple entered into trust a charitable_remainder_unitrust within the meaning of sec_664 of the code trust is irrevocable_trust provides generally that in each taxable_year the trustee shall pay a unitrust of the net fair_market_value of the assets of trust valued as of the first amount equal to day of each taxable_year unitrust_amount to be paid in equal shares to x and y on the last day of each calendar_quarter if either x or y dies during the term of trust then the unitrust_amount will be paid entirely to the survivor of x and y the payments of the unitrust_amount will continue until the earlier of the expiration of the twenty year period commencing with the date x and y transferred the property to trust or the death of the second of x and y to die upon the death of the survivor of x and y the trustee shall distribute all of the then principal and income of trust to one or more charitable organizations described in sec_170 sec_2055 and sec_2522 of the code as designated by x and y or the survivor of them in a signed writing x and y dissolved their marriage and as part of the marital dissolution x and y entered into a memorandum of understanding the memorandum of understanding provided that trust would be divided into two separate and equal trusts known as trust a and trust b each trust is intended to qualify as a charitable_remainder_unitrust under sec_664 of the code as proposed the assets of trust will be divided equally in_kind between trust a and trust b_trust a and trust b will be identical to trust except that i x will be the unitrust beneficiary of trust a and y will be the unitrust beneficiary of trust b ii each spouse will retain a survivorship interest in the other's unitrust_amount iii x will have the right to designate the charitable beneficiaries of trust a and y will have the right to designate the charitable beneficiaries of trust b iv x and y will not be permitted to appoint or change the charitable beneficiaries of the other person's new trust v x will be the sole trustee of trust a during his lifetime and y will be the sole trustee of trust b during her lifetime and vi x and y will each retain the right to appoint a successor trustee of each person’s new trust the superior court approved a petition by x and y to divide trust as stated above the court’s order however is conditioned upon the receipt of a favorable private_letter_ruling rulings requested you have requested the following rulings the division of trust into trust a and trust b will not terminate trust's status as a_trust described in and subject_to the private_foundation provisions of sec_4947 of the code and will not result in the imposition of a termination_tax under sec_507 neither trust a nor trust b will be treated as newly created organizations the aggregate tax benefits of trust under sec_507 of the code will carry over to trust a and trust b in proportion to the amount of trust assets transferred to trust a and trust b subject_to any liability which trust has under chapter to the extent not already satisfied by trust the division of trust will not be an act of self-dealing under sec_4941 of the code the division of trust will not be a taxable_expenditure under sec_4945 of the code if reasonable in amount payment by the trust of legal and other expenditures incurred by trust to effect the proposed division out of the assets of trust will not constitute an act of self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 law under sec_4947 of the code sec_507 sec_4941 and sec_4945 apply to certain split interest trusts trusts with both charitable and non-charitable beneficiaries as if they were private_foundations sec_507 of the code provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 of the code provides that in the case of the transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax exempt status or the fair_market_value of the assets sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code imposes an excise_tax on the participation of a foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 of the code imposes an excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 sec_4945 of the code provides the term taxable_expenditure includes a grant to a private_foundation unless the grantor exercises expenditure_responsibility in accordance with sec_4945 sec_4946 of the code provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust and a foundation_manager including a trustee sec_4947 of the code provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_1_507-3 of the income_tax regulations regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its foundation status under sec_507 sec_1_507-3 of the regulations provides that as used in sec_507 of the code the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 of the regulations provides that the term significant disposition of assets means the transfer of or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 and sec_3 of the regulations provide that in the transfer of assets from one private_foundation to one or more private_foundations in a sec_507 transfer each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax_benefit within the meaning of sec_507 of the code in proportion to the assets transferred to each sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations that are effectively controlled directly or indirectly by the same person or persons that effectively controlled the transferor foundation such transferee private_foundation shall be treated as if it were the transferor private_foundation for purposes of sec_4940 through and sec_507 through of the code sec_1_507-3 of the regulations provides in pertinent part that a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to an organization that is treated as described in sec_501 of the code by virtue of sec_4947 is not a taxable_expenditure under sec_4945 sec_1_507-4 of the regulations provides that private_foundations which make transfers described in sec_507 of the code are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_53_4945-6 of the foundation and similar excise_taxes regulations ‘foundation regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 of the code unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence sec_53_4947-1 of the foundation regulations provides that under sec_4947 of the code sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary analysis ruling trust is a charitable_remainder_unitrust under sec_664 of the code and described in sec_4947 therefore trust is treated as if it were a private_foundation and subject_to sec_507 termination rules the proposed transfer of percent of trust's assets under the prevailing divorce proceedings to trust a and trust b will qualify as transfers meeting the requirements of a significant disposition of assets under sec_1_507-3 and ii of the regulations pursuant to sec_1_507-1 because the transfer of trust assets to trust a and trust b will qualify as a transfer described in sec_507 the trust will not terminate its private_foundation_status under sec_507 under sec_1_507-3 of the regulations the transfer of trust’s assets to trust a and trust b will not be considered a voluntary termination of trust's private_foundation_status under sec_507 of the code because the trust did not provide notice according to sec_1_507-4 since trust did not voluntarily terminate its private_foundation_status trust will not be subject_to tax under sec_507 ruling the proposed transfer division of trust into trust a and trust b as set forth above will qualify as transfers meeting the requirements of a significant disposition of assets under sec_1_507-3 and ii of the regulations accordingly under sec_1_507-3 the proposed transfer will not result in trust a and trust b being treated as newly created private_foundations as provided in sec_1_507-3 since neither trust a nor trust b will be treated as newly created organizations the aggregate tax benefits of trust as described in sec_507 shall succeed to trust a and trust b in proportion to the assets transferred to each ruling under sec_4946 of the code x and y are disqualified persons with respect to trust and are subject_to the rules of sec_4941 the only interest that either x or y have in trust is the payment of the unitrust_amount under the provisions of sec_664 x and y have exchanged a unitrust and a contingent survivor's unitrust_interest payment in trust for a full unitrust payment in trust a and trust b respectively having fewer assets namely percent of the assets of trust prior to its division thus they are in the aggregate likely to receive the same unitrust payment as before under sec_53_4947-1 of the foundation regulations the amounts payable under charitable_remainder split-interest_trusts to income beneficiaries are not subject_to sec_4941 thus the disqualified persons are insulated from self-dealing as far as each of their income interests in trust are concerned based on the fact that the unitrust payment is the same before and after the division of trust because none of the disqualified persons receive any interest in trust principal no self-dealing transaction has occurred within the meaning of sec_4941 ruling trust is described in sec_4947 of the code and is therefore subject_to the rules of sec_4945 the division of trust will not be a taxable_expenditure under sec_4945 of the code and consequently there will be no obligation on trust to exercise expenditure_responsibility under sec_4945 and h because trust a and trust b are treated as trust there are no expenditure_responsibility requirements that must be exercised by trust under sec_4945 or h with respect to the transfers under sec_1_507-3 of the regulations therefore the division of trust will not be a taxable_expenditure and will not result in the exercise of expenditure_responsibility ruling following sec_53_4945-6 of the foundation regulations legal and other expenses_incurred by the trust in preparation of this ruling_request assuming such expenses are incurred in the good_faith belief that they are reasonable and consistent with ordinary care and prudence will not constitute taxable_expenditures accordingly no self-dealing transaction or taxable_expenditure will occur within the meaning of sec_4941 and sec_4945 respectively to the extent that the expenses are reasonable and proportionate to the trust’s tax risk accordingly based upon the information submitted in your ruling_request we rule as follows the division of trust into trust a and trust b will not terminate trust’s status as a_trust described in and subject_to the private_foundation provisions of sec_4947 and will not result in the imposition of a termination_tax under sec_507 neither trust a nor trust b will be treated as newly created organizations the aggregate tax benefits of trust under sec_507 will carry over to trust a and trust b in proportion to the amount of trust assets transferred to trust a and trust b subject_to any liability which trust has under chapter of the code to the extent not already satisfied by trust the division of trust will not be an act of self-dealing under sec_4941 of the code the division of trust will not be a taxable_expenditure under sec_4945 of the code with respect to the legal fees and filing fees incurred in the preparation of this ruling_request payment by the trustee of trust of a portion of such fees that reasonably represents the portion of this ruling_request that is intended to protect the trustee of trust will not be an act of self-dealing under sec_4941 of the code and will not be taxable_expenditures under sec_4945 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether trust qualifies as a charitable_remainder_trust under sec_644 of the code or whether trust a or trust b each will qualify as a charitable_remainder_trust under sec_664 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice follow the instructions in notice if you disagree with our proposed deletions you should this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
